PER CURIAM.
The wife in a divorce action has appealed from the chancellor’s award of alimony and child support. She contends that the chancellor abused his judicial discretion in not properly evaluating the evidence before him pertinent to her needs and the needs of her children, and the ability of the husband to pay. After a close examination of the record, we have concluded that the appellant has failed to demonstrate that such judicial discretion has been abused. The record does demonstrate that the amounts awarded by the chancellor for permanent alimony and child support were reasonable and proper.
Affirmed.